Citation Nr: 1604440	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-46 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a low back strain.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a rating in excess of 20 percent for scapular dislocation, right shoulder.

5.  Entitlement to an effective date prior to July 31, 2006 for the grant of service connection for scapular dislocation, right shoulder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

In a July 2009 rating decision, the RO denied entitlement to an effective date prior to July 31, 2006 for the grant of service connection for a right shoulder disability.

In a December 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a left knee disability.

Finally, in an October 2013 rating decision the RO, in relevant part denied entitlement to a rating in excess of 20 percent for a right shoulder disability; denied entitlement to a TDIU; and determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability.

The Veteran testified before the undersigned at a Board videoconference hearing in May 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

In September 2015, the Veteran's representative, a private attorney, filed a motion to withdraw representation from the Veteran's case.  In correspondence dated in January 2016, the Board determined that the Veteran's representative had not presented good cause to withdraw as the appellant's representative pursuant to the 38 C.F.R. § 20.608 and denied the motion.  

The issues of entitlement to service connection for a left knee disability, entitlement to an increased rating for a right shoulder disability, whether new and material evidence has been received to reopen the claim of service connection for a low back strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied service connection for a left knee disability; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the July 2007 rating decision is final.

2.  Evidence received since the July 2007 rating decision is neither cumulative nor redundant of the evidence of record at the time of the July 2007 rating decision and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.

3.  In a July 2007 rating decision, the RO granted service connection for a right shoulder disability and assigned a 20 percent disability rating, effective July 31, 2006.

4.  In July 2009, more than one year following the issuance of the July 2007 rating decision granting service connection for a right shoulder disability, the Veteran expressed disagreement with the effective date assigned; he did not assert a claim of clear and unmistakable error (CUE) in the July 2007 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for an effective date earlier than July 31, 2006, for the grant of service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2015), Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the petition to reopen the claim of service connection for a low back disability is resolved in the Veteran's favor, further discussion of compliance with the VCAA with regard to this claim is not necessary.

With regard to the claim of entitlement to an earlier effective date for the grant of service connection for a right shoulder disability, the above-referenced duties have no effect since the resolution of this issue is solely one of statutory interpretation such that the claim is barred as a matter of law.  38 C.F.R. § 3.159(b)(3)(ii), (d); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 2002).  See also Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.

Regardless of whether the RO has reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a July 2007 rating decision, the RO denied service connection for a left knee disability.  The claim was denied because, although the Veteran had a left knee disability, there was no evidence of the condition during military service.  The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records and private treatment records.  

The Veteran was notified of this decision and of his procedural rights by a letter dated in July 2007.  He did not appeal the decision and no new and material evidence was received within a year of its issuance.  Thus, the July 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence received since the July 2007 rating decision includes lay statements from the Veteran indicating that his left knee condition is due to an in-service fall, VA treatment records and a transcript of the May 2015 Board hearing.  Also of record is a March 2012 statement from the Veteran's treating VA physician indicating that the appellant's left knee pain is related to an injury sustained while on active duty. 

The Board finds that the evidence submitted since the July 2007 rating decision is new, as it was not part of the record at the time of the July 2007 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the lay statements and testimony provided during the May 2015 Board hearing suggest that the Veteran had an injury during military service.  Further, the opinion provided by the treating VA physician indicated that the current left knee disability may have been caused by the in-service injury.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Earlier Effective Date 

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.40.

The United States Court of Appeals for Veterans Claims (Court) held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court explained that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, there are no freestanding claims for an earlier effective date.  The Veteran must timely appeal the VA rating decision or Board decision that assigned the effective date in question.  If an untimely freestanding claim for an earlier effective is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

In the present case, the Veteran's claim of service connection for a right shoulder disability was granted in a July 2007 rating decision and a 20 percent rating was assigned, effective July 31, 2006.  The Veteran did not appeal this rating decision.  As such, the July 2007 rating decision became final.  38 U.S.C.A. § 7105(c)

The Veteran is accordingly left with only one option in his attempt to obtain an earlier effective date for the grant of service connection for a right shoulder disability: a claim alleging that the July 2007 rating decision contained CUE.  See 38 C.F.R. § 3.105.

In February 2009, the Veteran filed a claim of entitlement to an effective date prior to July 31, 2006 for the grant or service connection for his right shoulder disability.  However, he did not claim CUE with respect to the July 2007 rating decision.  In an April 2009 letter, the RO informed the Veteran that there were no provisions to reconsider the prior decision unless a claim of CUE was made.  Nevertheless, the Veteran failed to raise a CUE claim.  In correspondence received in July 2009, he provided additional argument as to why an earlier effective date was warranted.  The RO denied the claim in a July 2009 rating decision, determining that there was no CUE in the July 2007 rating decision.  Notwithstanding the RO's determination, the Board finds that, even a sympathetic reading of the Veteran's statements does not indicate that he raised a claim of CUE with the July 2007 rating decision.  It is noted that CUE claims must be pled with specificity.   Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Thus, applying the holding in Rudd to the facts in this case, the Board finds that the Veteran did not appeal the July 2007 rating decision that granted service connection for a right shoulder disability, and this determination became final.  The Veteran filed a freestanding claim for an earlier effective date as to the grant of service connection his right shoulder disability, which, under Rudd, is not permissible.  The Board has reviewed the file and found no current or pending CUE claim as to the effective date for the grant of service connection for a right shoulder disability.  As such, there is no legal basis on which the Board could grant the claim of service connection for a right shoulder disability.  Therefore, the claim is dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain statutory language is applied unless it creates absurd results).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a left knee disability is granted.

Entitlement to an effective date earlier than July 31, 2006 for the grant of service connection for a right shoulder disability is denied.



REMAND

As previously noted, in the October 2013 rating decision the RO, in relevant part denied entitlement to a rating in excess of 20 percent for a right shoulder disability; denied entitlement to a TDIU; and determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability.  The Veteran timely submitted a notice of disagreement in June 2014. However, the RO has not issued a statement of the case in response to the Veteran's notices of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of service connection for a left knee disability, the Veteran asserts that his current disability is due to an in-service in-injury.  Of record is an opinion from the Veteran's treating VA physician indicating that the Veteran's left knee disorder is due to an in-service injury.  However, the opinion is not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, it does not appear that the Veteran's service medical records were reviewed prior to rendering the decision.  Therefore, the Board finds that the opinion is not sufficient to adjudicate the claim of service connection for a left knee disability.

The Board notes that the Veteran was not afforded a VA examination in connection with his claim of service connection for a left knee disability.  On remand a VA examination should be provided an etiological opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of whether new and material evidence has been received to reopen the claim of service connection for a low back disability, entitlement to an increased rating for a right shoulder disability, and entitlement to a TDIU.

2.  Schedule the Veteran for VA examination to determine the etiology of the Veteran's left knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's left knee disability had its onset during military service or is otherwise related to such service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

3.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case on all perfected issues.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


